The appeal is from an order vacating an injunction pendentelite "upon questions of law and not in the exercise of the court's discretion," and certifying the following question: "Does the complaint herein state facts sufficient to constitute a cause of action for equitable relief?"
We are of the opinion that an equitable cause of action is alleged. The question certified, however, we interpret, in view of the above statement contained in the order, as asking not whether the complaint states a cause of action entitling the plaintiff to any relief in equity against the defendants or any of them, but whether it states a cause of action entitling the plaintiff, under section 603 of the Code of Civil Procedure, to the injunction heretofore granted. Placing such interpretation upon it we answer the question in the negative.
The order appealed from should, therefore, be affirmed, with costs.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed. *Page 769